            Case 1:20-cv-09416-MKV Document 9 Filed 02/03/21 Page 1 of 7



                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 GILL GRAVES,                                                 DATE FILED: 3
                                 Plaintiff,

                     -against-                                 1:20-CV-9416 (MKV)

 DEPARTMENT OF CORRECTIONS;                                     ORDER TO AMEND
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                 Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff Gill Graves, currently held in the Vernon C. Bain Center (“VCBC”), brings this

pro se action under 42 U.S.C. § 1983, alleging that the defendants are violating his federal

constitutional rights by not protecting him from contracting COVID-19. He originally filed this

action with 49 other VCBC prisoners. The original action was assigned to District Judge George

B. Daniels and opened under docket number 1:20-CV-8407; Judge Daniels referred the matter to

Magistrate Judge Stewart D. Aaron, who severed claims of the plaintiffs other than Plaintiff

Michael Lee, and directed that the severed claims of the 49 other plaintiffs be opened as 49

separate civil actions. See Lee v. Dept’ of Corrs., ECF 1:20-CV-8407, 7 (GBD) (SDA) (S.D.N.Y.

Nov. 9, 2020). This action is one of those newly opened civil actions.

        By order dated January 11, 2021, the court granted Plaintiff Graves’s request to proceed

without prepayment of fees, that is, in forma pauperis (“IFP”). 1 For the reasons set forth below,

the Court grants Plaintiff Graves leave to file a second amended complaint within sixty days of

the date of this order.


        1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-09416-MKV Document 9 Filed 02/03/21 Page 2 of 7




                                         BACKGROUND

        In Lee, 20-CV-8407, Plaintiff Michael Lee initially sought to bring a class action on

behalf of himself and other VCBC detainees, including the plaintiff in this action, Gill Graves.

The plaintiffs sued the Commissioner of the New York City Department of Correction, Cynthia

Brann; “Health Director Commissioner” Patsy Yang; and Board of Correction Executive Director

Margaret Egan. They also may have intended to sue the New York City Department of

Correction (DOC).

        In the original complaint, the plaintiffs alleged that they have been forced into unsafe

living conditions, including by being housed in units without appropriate capacity limitations to

allow for social distancing. (ECF 2 at 5.) They also alleged that prisoners are less than “3-4

inches” apart in sleeping areas and that 50 prisoners in one housing unit share toilets, sinks, and

showers. (Id.) They further alleged that certain detainees have contracted or been exposed to

COVID-19 as a result of these conditions. (Id. at 7.) They sought an improvement of conditions,

including a reduction in housing capacity; monetary damages; and the release of detainees who

meet certain criteria. (Id. at 7-8.)

        On November 24, 2020, Plaintiff Lee filed an amended complaint in Lee, 1:20-CV-8407,

which Plaintiff Graves also signed. ECF 1:20-CV-8407, 14. At Magistrate Judge Aaron’s

direction, the amended complaint was docketed in each of the severed actions, including this

one. ECF 1:20-CV-8407, 19. The amended complaint provides fewer details than the original

complaint and does not specify how the defendants specifically violated any of the plaintiffs

constitutional rights.




                                                 2
             Case 1:20-cv-09416-MKV Document 9 Filed 02/03/21 Page 3 of 7




                                           DISCUSSION

A.     Department of Correction

       The original and the amended complaints include the DOC in their captions. Whether

Plaintiff Graves intended to sue this agency is unclear, but in any event, the claims against the

DOC must be dismissed because an agency of the City of New York is not an entity that can be

sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of

penalties for the violation of any law shall be brought in the name of the city of New York and

not in that of any agency, except where otherwise provided by law.”); Jenkins v. City of New

York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d

385, 395 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a municipal

agency.”).

B.     Remaining Defendants

       To state a claim under 42 U.S.C. § 1983, Plaintiff Graves must allege both that: (1) a right

secured by the Constitution or laws of the United States was violated, and (2) the right was

violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       If Plaintiff Graves was a pretrial detainee at the time of the events giving rise to his

claims, the claims arise under the Due Process Clause of the Fourteenth Amendment. If he was a

convicted prisoner, his claims arise under the Cruel and Unusual Punishments Clause of the

Eighth Amendment. Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979); Darnell v. Pineiro, 849 F.3d

17, 29 (2d Cir. 2017). Regardless of whether Plaintiff Graves was a pretrial detainee or convicted

prisoner, he must satisfy two elements to state such a claim: (1) an “objective” element, which

requires a showing that the challenged conditions are sufficiently serious, and (2) a “mental”




                                                  3
          Case 1:20-cv-09416-MKV Document 9 Filed 02/03/21 Page 4 of 7




element, which requires a showing that the officer acted with at least deliberate indifference to

the challenged conditions. Darnell, 849 F.3d at 29-33.

       The objective element of a deliberate indifference claim is the same for pretrial detainees

and convicted prisoners – “the inmate must show that the conditions, either alone or in

combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (quoting

Walker v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and LaReau v. MacDougall, 473 F.2d 974,

978 (2d Cir. 1972)); see also Farmer v. Brennan, 511 U.S. 825, 828 (1994) (“A prison official’s

‘deliberate indifference’ to a substantial risk of serious harm to an inmate violates the Eighth

Amendment.”). “[P]rison officials violate the Constitution when they deprive an inmate of his

basic human needs such as food, clothing, medical care, and safe and sanitary living conditions.”

Walker, 717 F.3d at 125 (internal quotation marks omitted).

       The second element – the “subjective” or “mental” element – varies depending on

whether a plaintiff is a pretrial detainee or convicted prisoner. A convicted prisoner must allege

that a correction official “‘kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety; the official must both [have been] aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also [have] draw[n] the

inference.’” Darnell, 849 F.3d at 32 (quoting Farmer, 511 U.S. at 837). A pretrial detainee must

allege “that the defendant-official acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the condition posed to the

pretrial detainee even though the defendant-official knew, or should have known, that the

condition posed an excessive risk to health or safety.” Id. at 35. The mere negligence of a

correction official is not a basis for a claim of a federal constitutional violation under § 1983. See




                                                  4
              Case 1:20-cv-09416-MKV Document 9 Filed 02/03/21 Page 5 of 7




Daniels v. Williams, 474 U.S. 327, 335-36 (1986); Davidson v. Cannon, 474 U.S. 344, 348

(1986).

          Because the amended complaint does not contain sufficient facts to state a claim, the

Court directs Plaintiff Graves to file a second amended complaint. Plaintiff Graves’s second

amended complaint should allege whether he is a pretrial detainee, which housing unit(s) he is or

has been assigned to during the relevant time period, and the specific conditions within those

units that he contends violate his constitutional rights. For example, if Plaintiff Graves asserts

that the defendants failed to comply with capacity restrictions or other precautionary measures

intended to prevent the spread of COVID-19, he should allege any facts suggesting that such

failures resulted in a substantial risk of serious harm to him, and that the defendants were

deliberately indifferent to the risk of serious harm to his safety or health. If Plaintiff Graves

names individuals as defendants, he must allege facts regarding their personal involvement in the

alleged violations of his rights. Further, if Plaintiff Graves is seeking release as a remedy, he

must include individualized allegations regarding the basis for such relief.

                                        LEAVE TO AMEND

          Plaintiff Graves is granted leave to file a second amended complaint to detail his claims.

First, Plaintiff Graves must name as the defendant(s) in the caption 2 and in the statement of claim

those individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff

Graves does not know the name of a defendant, he may refer to that individual as “John Doe” or



          2
         The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff Graves may attach additional pages if there is not enough
space to list all of the defendants in the caption. If Plaintiff Graves needs to attach an additional
page to list all defendants, he should write “see attached list” on the first page of the second
amended complaint. Any defendants named in the caption must also be discussed in Plaintiff
Graves’s statement of claim.


                                                   5
           Case 1:20-cv-09416-MKV Document 9 Filed 02/03/21 Page 6 of 7




“Jane Doe” in both the caption and the body of the second amended complaint. 3 The naming of

“John Doe” or “Jane Doe” defendants, however, does not toll the three-year statute of limitations

period governing this action and Plaintiff Graves shall be responsible for ascertaining the true

identity of any “John Doe” or “Jane Doe” defendants and amending his complaint to include the

identity of any “John Doe” or “Jane Doe” defendants before the statute of limitations period

expires. Should Plaintiff Graves seek to add a new claim or party after the statute of limitations

period has expired, he must meet the requirements of Rule 15(c) of the Federal Rules of Civil

Procedure.

       In the statement of claim, Plaintiff Graves must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the second amended

complaint. Plaintiff Graves is also directed to provide the addresses for any named defendants.

To the greatest extent possible, Plaintiff Graves’s second amended complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff Graves’s case,
          including what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff Graves’s rights and
          describe the injuries Plaintiff Graves suffered; and

       f) state what relief Plaintiff Graves seeks from the Court, such as money damages,
          injunctive relief, or declaratory relief.




       3
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty on August 31, 2020, at the Sullivan Correctional Facility clinic, during the 7 a.m. to 3 p.m.
shift.”


                                                 6
          Case 1:20-cv-09416-MKV Document 9 Filed 02/03/21 Page 7 of 7




       Essentially, the body of Plaintiff Graves’s second amended complaint must tell the Court:

who violated his federally protected rights; what facts show that his federally protected rights

were violated; when such violation occurred; where such violation occurred; and why Plaintiff

Graves is entitled to relief. Because Plaintiff Graves’s second amended complaint will

completely replace, not supplement, the original and amended complaints, any facts or claims

that Plaintiff Graves wishes to maintain must be included in the second amended complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff Graves and note

service on the docket. Plaintiff Graves is granted leave to file a second amended complaint that

complies with the standards set forth above. Plaintiff Graves must submit the second amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Second Amended Complaint,” and label the document with docket number

1:20-CV-9416 (MKV). A Second Amended Civil Rights Complaint form is attached to this order.

No summons will issue at this time. If Plaintiff Graves fails to comply within the time allowed,

and cannot show good cause to excuse such failure, the Court will dismiss this action for failure

to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Court dismisses the “Department of Corrections” from the action for failure to state a

claim. See id.

SO ORDERED.

 Dated:    )HEUXDU\3
           New York, New York

                                                           MARY
                                                           MARY  Y KAY
                                                                   KAY VYSKOCIL
                                                                          VYS
                                                                            Y KOCIL
                                                                            YS
                                                           United States
                                                           United Sttat
                                                                     a es District Judge




                                                 7
